DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Current Status
Claims 15-28 are pending and ready for examination. Claims 1-14 have been canceled, and claims 15-28 have been newly added. 

Priority
Application 15/754,352 is filed on 1/16/2018 and is a 371 of PCT/JP2015/070517 filed on 7/17/2015. No foreign priority has been claimed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 101, the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 16- 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 16, the limitation “indicate decrease amount”, is not clear, the examiner is not sure if it meant to be written as “decreased amount or decreasing amount”, or the applicant may mean that the value requires the action of decreasing the amount? The claim has been examined based on the best understood.

Claims 17-20
As to claim 20, the examiner is not sure what the limitation of “a decrease amount” means. Does it mean a decreased amount? Does it refer to the “decrease amount of claim 16” or it is a new limitation, or it could mean something else? Or perhaps it’s meant to apply the action of decreasing the amount? The claim has been examined based on the best understood.

As to claim 22, the claim refers to “the decrease amount”, yet the examiner is not sure if this limitation refers to “a decreased amount” or rather a different interpretation is intended? Or perhaps it may mean to apply the action of decreasing the amount? Yet the applicant may intended to refer to neither interpretations. The claim is examined based on the best understood.

Claim 22 recites the limitation "the decrease amount" in the parameter acquisition unit acquires the decrease amount”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076225 A1, Smith et al, hereinafter referenced as Smith225, and evidenced by US 2014/0081504 A1, Smith et al, hereinafter referenced as Smith504.

As to independent claim 15, Smith225 teaches “An apparatus, comprising: a parameter acquisition unit for acquiring a parameter relating to an environment in which a vessel is placed;” ([abstract], [0034] and fig 11, wherein the hull inspection robot reads on “parameter acquiring unit”, and wherein “detecting a state of or near a portion of the hull” reads on “parameter relating to an environment in which the vessel is placed”. Moreover, Simith504 which is by the same inventor and same assignee used here as a dictionary to provide the meaning of “near portion of the hull” which means the environment surrounding the hull, i.e. the water as in [0035-0038], “operable to detect a characteristic of the environment surrounding the hull robot, or in which the hull robot is operating”.)
Thus, it would have been obvious to one of ordinary skill in the art to acknowledge that the detection of the portion near the hull reads on and could be the parameters of environment surrounding the hull, as evidenced by Smith504 [0035-0038].
Smith225 teaches “an index value acquisition unit for acquiring a first index value indicating a likelihood of occurrence of fouling of a water contacting surface of the state” reads on index value. Moreover, [0005], and [0033] the inspection is to be applied within a defined time period “predetermined rate”, “scheduled periodically” and wherein the change to be determined based on the collected data in the previous period and the current period.)
Smith225 teaches “and an index value specification unit for specifying a second index value indicating the likelihood of the occurrence of fouling of the water contacting surface of the vessel in a first period in the environment, based on the first index value.” ([0032-0034] as the first measured state at the first inspection round reads on the first index, wherein the second measured state of the second inspection round (periodically scheduled) reads on “the second index value” which is compared with the first state/ index value, in order to determine the status of the hull and its surrounding environment, [0035-0037].)

As to independent claim 27, Smith225 teaches “A program for causing a computer to execute: processing for acquiring a parameter relating to an environment in which a vessel is placed;” ([abstract], [0034] and fig 11, wherein the hull inspection robot reads on “parameter acquiring unit”, and wherein “detecting a state of or near a portion of the hull” reads on “parameter relating to an environment in which the vessel is placed”. Moreover, Simith504 which is by the same inventor and same assignee used operable to detect a characteristic of the environment surrounding the hull robot, or in which the hull robot is operating”. Moreover, [0050] “a processor, memory, and computer readable instructions for processing the received signal” reads on “program for causing the computer to execute”, also see [0081] and [0060].)
“processing for acquiring a first index value indicating a likelihood of occurrence of fouling of a water contacting surface of the vessel per unit time in the environment;” ([0032-0034] the inspection is to determine a various experienced effects including water fouling/ presence or absence of biolayer, and wherein based on the determined change (comparison with previous measurement) the likelihood/ state of the effects including fouling to be determined, the “state” reads on index value. Moreover, [0005], and [0033] the inspection is to be applied within a defined time period “predetermined rate”, “scheduled periodically” and wherein the change to be determined based on the collected data in the previous period and the current period.)
“and processing for specifying a second index value indicating a likelihood of occurrence of fouling of the water contacting surface of the vessel in a first period in the environment, based on the first index value.” ([0032-0034] as the first measured state at the first inspection round reads on the first index, wherein the second measured state of the second inspection round (periodically scheduled) reads on “the second index value” which is compared with the first state/ index value, in order to determine the status of the hull and its surrounding environment, [0035-0037].)

As to independent claim 28, Smith225 teaches “A computer-readable storage medium permanently storing a program for causing a computer to execute: processing for acquiring a parameter relating to an environment in which a vessel is placed;” ([abstract], [0034] and fig 11, wherein the hull inspection robot reads on “parameter acquiring unit”, and wherein “detecting a state of or near a portion of the hull” reads on “parameter relating to an environment in which the vessel is placed”. Moreover, Simith504 which is by the same inventor and same assignee used here as a dictionary to provide the meaning of “near portion of the hull” which means the environment surrounding the hull, i.e. the water as in [0035-0038], “operable to detect a characteristic of the environment surrounding the hull robot, or in which the hull robot is operating”. Moreover, [0050] “a processor, memory, and computer readable instructions for processing the received signal” reads on “program for causing the computer to execute”, also see [0081] and [0060].)
“processing for acquiring a first index value indicating a likelihood of occurrence of fouling of a water contacting surface of the vessel per unit time in the environment; and processing for specifying a second index value indicating the likelihood of the occurrence of fouling of the water contacting surface of the vessel in a first period in the environment, based on the first index value.” ([0032-0034] as the first measured state at the first inspection round reads on the first index, wherein the second measured state of the second inspection round (periodically scheduled) reads on “the second index value” which is compared with the first state/ index value, in order to determine the status of the hull and its surrounding environment, [0035-0037].)

As to claim 21, Smith225 teaches “wherein the parameter acquisition unit acquires a vessel speed and a position of the vessel as the parameters, and the first index value and the second index value indicate degrees of influence that attached matter on the water contacting surface of the vessel has on an increase in resistance that occurs during a voyage of the vessel.” ([0072] “a velocity much slower than the speed of the vessel.” reads on “vessel speed”; “water flow direction” reads on the “vessel position” wherein, the buildup and fouling impact the vessel due to fractional resistance as in [0004].)

As to claim 22, Smith225 teaches “wherein the parameter acquisition unit acquires the decrease amount of the anti-fouling paint on the water contacting surface of the vessel or the anti-fouling component contained in the anti-fouling paint, as the parameter.” ([0032] “loss of paint” and “presence or absence of paint” reads on “decrease amount”, also see [0063] “if the paint is missing”.)

As to claims 23 and 26, 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith225 as applied to claim 15 above, and further in view of US 2005/0118134 A1, Waldron et al, hereinafter referenced as Waldron.

As to claim 16, Smith225 teaches “wherein the parameter acquisition unit acquires water temperature and vessel speed as the parameters, and the first index value and the second index value indicate decrease amounts of an anti- fouling paint on the water contacting surface of the vessel or an anti-fouling component contained in the anti-fouling paint.” ([0072] “a velocity much slower than the speed of the vessel”, i.e. the speed of the vessel is implicitly measured/ determined. Moreover, [0063-0065] “determine the integrity of the paint”, “presence or absence of the paint”. Moreover, [0005] “anti-fouling paint”. The temperature parameter could be included in the characteristics of the surrounding environment. Moreover, [0032] “the presence or absence of paint”, “a loss of paint” reads on “decrease amount of anti-fouling paint”)
However there is no express mention to acquiring temperature parameter.
Waldron teaches acquiring temperature parameter ([0054] and [0066-68])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including the temperature determination of the marine surrounding/ water of Waldron to be part of the determination of the portion near the hull of Smith225 wherein the temperature has a significant effect on the boi-layer/ fouling growth and its determinations ([0054] and [0066-0068] Waldron). One of ordinary skill in the art would contemplate, appreciate and expect to include all fouling 

As to claim 20, Smith225 teaches “a decrease amount acquisition unit for acquiring a measurement value of the decrease amount of the anti-fouling paint on the water contacting surface of the vessel or the anti-fouling component contained in the anti-fouling paint in the first period; and an index value correction unit for, for each of a plurality of the first periods, correcting the first index value based on the parameters acquired by the parameter acquisition unit and the measurement value acquired by the decrease amount acquisition unit.” ([0032] “loss of paint” and “presence or absence of paint” reads on “decrease amount”, also see [0063] “if the paint is missing”. Moreover, [0032-0034] and [0056] wherein based on the comparison, a defined/ corrected value to be determined.)

Claim Objections
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-19 have been objected as well as they depend from claim 17.

Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 25 has been objected as well as it depends from claim 24.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 17 and similarly claim 24, each contains the limitations “wherein the parameter acquisition unit acquires the parameters for each of a plurality of periods constituting the first period, the index value acquisition unit acquires the first index value for each of the plurality of periods, and for each of the plurality of periods, based on the first index value acquired by the index value acquisition unit for the period, the index value specification unit specifies a third index value indicating the likelihood of the occurrence of fouling of the water contacting surface of the vessel in an environment indicated by the parameters acquired by the parameter acquisition unit for the period, and specifies the second index value based on a plurality of the third index values that were specified.” The underlined limitations have not been found within the conducted search. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0168720 A1, Jain et al, is directed to paint/ coating applied to various vehicle including marine/ ships, and wherein the condition and integrity of the paint and it overall service life is determined. Moreover, US 2015/0134545 A1, Mann et al, is drawn to maintenance management of a structure, and specifically such maintenance applied based on the paint/ coat condition, and the deterioration model of the paint and its life span. Furthermore, US 2016/0083592 A1, Olsen et al, is drawn to silicon based fouling release coat and its detailed characteristics in terms of integrity, life span, and related testing and models techniques applied on marine/ ships hulls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/28/2021